 Case: 2:20-cv-04243-SDM-EPD Doc #: 5 Filed: 08/28/20 Page: 1 of 3 PAGEID #: 57




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


                                                      )
DIANA NICKERSON,                                      )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       Case No. 2:20-cv-04243
                                                      )       Judge Sarah D. Morrison
AMERICAN ELECTRIC POWER                               )       Magistrate Judge Elizabeth
COMPANY, INC., et al.,                                )        Preston Deavers
                                                      )
       Defendants.                                    )
                                                      )

                        MOTION FOR ADMISSION PRO HAC VICE
                               OF NICOLE A. ALLEN

       Pursuant to S.D. Ohio Civ. R. 83.3(e) and 83.4, James A. King, trial attorney for

Defendants American Electric Power Company, Inc., Nicholas K. Akins, Brian X. Tierney, and

Joseph M. Buonaiuto (“Defendants”), respectfully moves to admit Nicole A. Allen of the law

firm Jenner & Block LLP pro hac vice to appear and participate as counsel or co-counsel for

Defendants.

       Movant represents that Nicole A. Allen is a member in good standing of the highest court

of the State of Illinois as attested by the accompanying certificate from that court (Exhibit A),

and that she is not eligible for permanent admission to the bar of this Court. This Motion is

accompanied by the required filing fee. Ms. Allen understands that, unless expressly excused,

she must register for electronic filing with this Court promptly upon the granting of this Motion.
Case: 2:20-cv-04243-SDM-EPD Doc #: 5 Filed: 08/28/20 Page: 2 of 3 PAGEID #: 58




    Ms. Allen’s relevant identifying information is as follows:

           Nicole A. Allen
           JENNER & BLOCK LLP
           353 N. Clark Street
           Chicago, IL 60654-3456
           Tel: (312) 222-9350
           nallen@jenner.com


                                                 Respectfully submitted,

                                                 /s/ James A. King
                                                 James A. King (0040270)
                                                 Trial Attorney
                                                 PORTER, WRIGHT, MORRIS & ARTHUR LLP
                                                 41 South High Street
                                                 Columbus, OH 43215-6194
                                                 Tel: (614) 227-2000
                                                 Fax: (614) 227-2100
                                                 jking@porterwright.com

                                                 Counsel for Defendants American
                                                 Electric Power Company, Inc., Nicholas K.
                                                 Akins, Brian X Tierney, and Joseph M.
                                                 Buonaiuto




                                             2
  Case: 2:20-cv-04243-SDM-EPD Doc #: 5 Filed: 08/28/20 Page: 3 of 3 PAGEID #: 59




                                     CERTIFICATE OF SERVICE

             The undersigned hereby certifies that on August 28, 2020, a copy of the foregoing was

filed electronically using the Court’s Case Management/Electronic Case Filing System

(CM/ECF). Notice of and access to this filing will be provided to all parties through CM/ECF.



                                                         /s/ James A. King
                                                         James A. King
13689181v1




13689181v1



                                                    3
